                Case 2:20-cr-00148-JLR Document 13 Filed 09/14/20 Page 1 of 2



1                                                                                                   Judge Peterson
2

3

4

5

6

7                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
8
     UNITED STATES OF AMERICA,                  )
9                                               )
                                                )                     NO. CR20-148JLR
10                                  Plaintiff,  )
                 v.                             )                     DEFENDANT JACKSON’S
11                                              )                     MOTION TO SEAL
                                                )                     EXHIBITS 1 AND 2
12                                              )
     KELLY T. JACKSON,                          )
13                                              )                     NOTED: September 15, 2020
                                    Defendant. )
14   __________________________________________ )
15
             COMES NOW KELLY T. JACKSON, by and through counsel Robert Goldsmith, and files this
16
     Motion to Seal. The defendant hereby requests that Exhibit 1, Attorney letter and Treatment Reports and
17
     Exhibit 2, Parents’ Letters, be filed under seal, as it contains private, confidential information.
18
     Dated 14 September 2020.                                                 Respectfully submitted,
19

20

21                                                                    /s/ R. Goldsmith________________
                                                                      Robert Goldsmith, WSBA #12265
22                                                                    Email: Bobgoldsmith52@gmail.com
                                                                      Attorney for Defendant
23

24

25

26   MOTION TO SEAL - 1

27                                                                                         ROBERT W. GOLDSMITH
                                                                                             Attorney at law
28                                                                                           705 Second Ave.
                                                                                          Seattle, WA 98104
                                                                                             (206) 623-1592
                Case 2:20-cr-00148-JLR Document 13 Filed 09/14/20 Page 2 of 2



1                                         CERTIFICATE OF SERVICE
2            I hereby certify that on the 14th day of September 2020, I electronically filed the foregoing with
3    the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent electronically to the
4
     Assistant U.S. Attorney, counsel of record for the Government.
5

6    DATED this 14th day of September, 2020

7    .
                                                    _/s/ R. Goldsmith_____________
8                                                   Robert Goldsmith,WSBA # 12265
                                                    Email: Bobgoldsmith52@gmail.com
9                                                   Attorney for defendant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   MOTION TO SEAL - 2

27                                                                                      ROBERT W. GOLDSMITH
                                                                                          Attorney at law
28                                                                                        705 Second Ave.
                                                                                       Seattle, WA 98104
                                                                                          (206) 623-1592
